July 30, 2015




                                   JUDGMENT

                  The Fourteenth Court of Appeals
            BRIAN P. MIN, FEDERAL OFFSHORE, INC., AND MIN
                 TRANSCONTINENTAL, INC., Appellants

NO. 14-14-00270-CV                            V.

                      H & S CRANE SALES, INC., Appellee
                      ________________________________

       This cause, an appeal from an order on remand in favor of appellee, H & S
Crane Sales, Inc., signed February 17, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the order on remand. We
order the order on remand signed by the court below AFFIRMED.

      We order appellants, Brian P. Min, Federal Offshore, Inc., and Min
Transcontinental, Inc., jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.